[Cite as State v. Moore, 2014-Ohio-765.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :      CASE NO. CA2013-06-044

                                                  :             OPINION
   - vs -                                                        3/3/2014
                                                  :

JEFFREY S. MOORE,                                 :

        Defendant-Appellant.                      :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 1012 CR 633



D. Vincent Faris, Clermont County Prosecuting Attorney, Judith A. Brant, 76 South Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

R. Daniel Hannon, Clermont County Public Defender, Robert F. Benintendi, 10 South Third
Street, Batavia, Ohio 45103



        HENDRICKSON, J.

        {¶ 1} Defendant-appellant, Jeffrey S. Moore, appeals his sentence in the Clermont

County Court of Common Pleas for two counts of involuntary manslaughter and one count of

obstructing justice. As the trial court did not make the required findings for the imposition of

consecutive sentences, this matter is remanded to the trial court for resentencing in

accordance with R.C. 2929.14(C)(4).
                                                                    Clermont CA2013-06-044

       {¶ 2} On or about July 29, 2010, appellant and his acquaintance, Ronald Godfrey,

committed a felony theft offense. The two were spotted by neighbors during the commission

of the offense and they fled the scene in a Penske truck. Godfrey was driving and appellant

was a passenger. After a protracted attempt to evade police, appellant and Godfrey reached

a red light at the intersection of State Route 32 and Bells Lane. There, Godfrey drove the

truck onto the berm to avoid traffic stopped in front of him, proceeded into the intersection,

collided with a van, and thereby killed both of the van's passengers.

       {¶ 3} Appellant and Godfrey exited the truck and attempted to further evade police,

but they were soon captured. Upon capture, appellant falsely communicated to the police

that the stolen truck was driven by a third person known as "Mike." Appellant continued to

indicate that "Mike" was the driver for several hours until he eventually admitted that "Mike"

was a fictitious person, and that the truck was actually driven by Godfrey.

       {¶ 4} On August 8, 2012, appellant was indicted for murder, involuntary

manslaughter, and aggravated robbery. On March 29, 2013, appellant pled guilty to two

counts of involuntary manslaughter in violation of R.C. 2903.04(A), felonies of the first

degree, and one count of obstructing justice in violation of R.C. 2921.32(A)(5), a felony of the

third degree. The remaining charges were dropped. At his sentencing hearing on June 3,

2013, the trial court imposed a sentence of 11 years for each of the two involuntary

manslaughter convictions and 18 months for the obstructing justice conviction, to be served

consecutively for an aggregate prison term of 23 years and six months. Appellant appealed,

raising as his sole assignment of error the following:

       {¶ 5} THE     TRIAL     COURT      ERRED      IN   SENTENCING        APPELLANT       TO

CONSECUTIVE PRISON TERMS.

       {¶ 6} Appellant argues that the trial court's sentence is contrary to law, as the court

failed to make the necessary statutory findings before imposing consecutive sentences as
                                              -2-
                                                                   Clermont CA2013-06-044

required by R.C. 2929.14(C)(4).         Therefore, he contends that pursuant to R.C.

2953.08(G)(2)(b) this court must vacate his sentence and remand the matter for

resentencing. For the reasons discussed below, we agree.

       {¶ 7} At the outset, we note that the state's brief recites an outdated standard of

review.   This court no longer reviews felony sentences under an abuse of discretion

standard. State v. Stamper, 12th Dist. Butler No. CA2012-08-166, 2013-Ohio-5669, ¶ 9,

citing State v. Crawford, 12th Dist. Clermont No. CA2012-12-088, 2013-Ohio-3315, ¶ 6-7.

Rather, we have held that "the standard of review set forth in R.C. 2953.08(G)(2) shall govern

all felony sentences." State v. Marshall, 12th Dist. Warren No. CA2013-05-042, 2013-Ohio-

5092, ¶ 6, quoting Crawford at ¶ 6. Pursuant to R.C. 2953.08(G)(2), an appellate court may

vacate the sentence and remand the matter to the sentencing court for resentencing if the

appellate court "clearly and convincingly finds" that the sentence is contrary to law. This is

an "extremely deferential standard of review." Crawford at ¶ 8.

       {¶ 8} Nevertheless, "[a] consecutive sentence is contrary to law where the trial court

fails to make the consecutive sentencing findings as required by R.C. 2929.14(C)(4)."

Marshall at ¶ 8, citing, inter alia, State v. Warren, 12th Dist. Clermont No. CA2012-12-087,

2013-Ohio-3483, ¶ 16; State v. McCoy, 12th Dist. Warren No. CA2013-04-033, 2013-Ohio-

4647. According to R.C. 2929.14(C)(4):

              If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
              offender to serve the prison terms consecutively if the court finds
              that the consecutive service is necessary to protect the public
              from future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender's conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
                                              -3-
                                                                      Clermont CA2013-06-044

              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

In short, the statute requires a trial court imposing a consecutive sentence to make three

findings regarding that sentence: (1) that a consecutive sentence is necessary to protect the

public from future crime or punish the offender, (2) that it is not disproportionate to the

seriousness of the crimes and the danger the offender poses to the public, and (3) one of the

three factors listed in subsections (a) through (c). Warren at ¶ 17.

       {¶ 9} This court does not require that a trial court imposing consecutive sentences

state any "talismanic language" in order to comply R.C. 2929.14(C)(4). Id. at ¶ 16, citing

State v. Kuykendall, 12th Dist. Clermont No. CA2004-12-111, 2005-Ohio-6872, ¶ 24.

However, "the consecutive sentence findings must be made wholly separate and apart from

any consideration given to the purposes and principles of sentencing [under R.C. 2929.11]

and recidivism factors [under R.C. 2929.12]." Marshall at ¶ 14. Although there may be

significant overlap in the factors identified in R.C. 2929.11, 2929.12, and 2929.14(C)(4),

respectively, this court is not permitted "to parcel out findings from the trial court's colloquy."

Id. at ¶ 17, 20.

       {¶ 10} In the present case, the trial court stated at appellant's sentencing hearing that

it was required to impose a sentence that is consistent with the twofold principles and

purposes of sentencing. Additionally, the trial court indicated that it was required to look at a

variety of other factors in determining the appropriate sentence to impose. For example, in


                                                -4-
                                                                    Clermont CA2013-06-044

examining the recidivism factors, the trial court noted that appellant had been given the

opportunity to avoid a prison sentence for a prior conviction in 2009, but had squandered that

opportunity, gone to prison, and completed his postrelease control only a month and a half

before committing the present offenses. The trial court then examined the seriousness

factors, and concluded that the involuntary manslaughter offenses were "inherently serious

cases" because they led to the deaths of two people. It also concluded that the obstructing

justice conviction was a "more serious offense than behaviors which normally constitute the

offense" because it impeded an investigation into the serious crimes that led to the two

deaths.

       {¶ 11} Further, the trial court looked for, and found, genuine remorse. Yet it noted that

appellant had not responded favorably to sanctions that had been previously imposed for

criminal convictions, and that appellant had "made conscience [sic] choices and decision[s]

that day to engage in multiple criminal activities," which ultimately led to the deaths of two

people. Taking all of these factors into account, the trial court stated its agreement with the

state that appellant's offenses "scream out for consecutive sentences."

       {¶ 12} While the trial court may have identified what it believed to be ample

justification for the imposition of consecutive sentences, it did not make the required findings

regarding consecutive sentences on the record. See Stamper, 2013-Ohio-5669 at ¶ 25;

Marshall, 2013-Ohio-5092 at ¶ 23-24.         Thus, appellant's sole assignment of error is

sustained.

       {¶ 13} Judgment reversed as to sentencing only and the cause remanded to the trial

court for resentencing in accordance with R.C. 2929.14(C)(4).


       PIPER, J., concurs.


       RINGLAND, P.J., concurs separately.
                                              -5-
                                                                    Clermont CA2013-06-044


       RINGLAND, P.J., concurring separately.

       As I previously lamented in my concurring opinion in Marshall, 2013-Ohio-5092 at ¶

27, we are constrained by the legislature under R.C. 2929.14(C) from analyzing the trial

court's sentence under a common sense approach. Despite our opinion in Warren, 2013-

Ohio-3483 at ¶ 16, that "talismanic language" is not required, such requirement appears to

be alive and well. While I chafe at this legislative dictate, nevertheless I will follow it until

directed otherwise by our higher court.




                                               -6-